                CASE 0:18-cv-01776-JRT-HB Doc. 678 Filed 02/05/21 Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MINNESOTA


 IN RE PORK ANTITRUST                                   No. 0:18-cv-01776
 LITIGATION
                                                        Hon. John R. Tunheim
 This Document Relates To:                              Magistrate Judge Hildy Bowbeer
 Direct Purchaser Plaintiff and Direct
 Action Plaintiff Actions




     [PROPOSED] ORDER GRANTING DIRECT PURCHASER PLAINTIFFS’
             MOTION FOR ENTRY OF A SET-ASIDE ORDER

           This matter coming to be heard on Direct Purchaser Plaintiffs’ Motion for Entry of

a Set-Aside Order, due notice having been given and the Court being fully advised in the

premises,

           IT IS HEREBY ORDERED THAT:

           1.       Direct Purchaser Plaintiffs’ Motion is granted.

           2.       In the event a direct purchaser that files its own complaint1 (“DAP”) after

October 20, 2020 obtains a settlement or judgment in an action filed in this Court or

transferred to this court related to claims arising from Defendants’ alleged conspiracy and

combination to fix, raise, maintain, and stabilize the price of Pork, Defendants shall

establish and thereafter maintain an insured escrow account entitled, “In re Pork Antitrust

Litigation Direct Purchaser Plaintiff Class Fee and Expense Account.”



    1
      For avoidance of doubt, this Order does not apply to any DAP that files an initial complaint
prior to October 20, 2020, but then files an amended complaint after October 20, 2020.


556796.3
                CASE 0:18-cv-01776-JRT-HB Doc. 678 Filed 02/05/21 Page 2 of 3




           3.       For any settlement or judgment obtained by such a DAP, Defendant(s) shall

set aside and place into the In re Pork Antitrust Litigation Direct Purchaser Plaintiff Class

Fee and Expense Account 10% of the total monetary value of such settlement or judgment.

           4.       No amounts shall be paid from the In re Pork Antitrust Litigation Direct

Purchaser Plaintiff Class Fee and Expense Account unless and until approved by the Court.

           5.       The set-aside funds shall be available, at the Court’s discretion, to pay

attorneys’ fees and expenses incurred by DPP Counsel for their common benefit work,

subject to a showing of entitlement to such payments.

           6.       DPP Counsel and counsel for the DAP shall meet and confer and attempt in

good faith to agree on an appropriate allocation of the set-aside funds. If counsel reach

agreement, they shall report to the Court and seek Court approval of the agreed-upon

allocation. If no agreement is reached, DPP Counsel shall file with the Court within 14

days of reaching impasse an application for compensation supported by a showing of

relevant common benefit work performed and expenses incurred. Any opposition(s) may

be filed within 14 days of the filing of the initial application, with any replies (if permitted

by the Court) due no more than 7 days later.

           7.       Any set-aside funds not paid to DPP Counsel for common benefit work shall

be remitted pro rata to the DAP from whose settlements or judgments the set-aside funds

were withheld.

           8.       Except as provided in Paragraph 2 above, this Order shall apply to all actions

reassigned or otherwise transferred to this Court that assert claims on behalf of direct

purchasers of Pork products that are the same or substantially similar to those asserted by


556796.3                                           2
                CASE 0:18-cv-01776-JRT-HB Doc. 678 Filed 02/05/21 Page 3 of 3




Direct Purchaser Plaintiffs in this litigation, and shall continue to apply after any remand

of such actions.

           9.       Except as provided in Paragraph 2 above, the scope of this Order is without

prejudice to Direct Purchaser Plaintiffs’ right to seek a sequestration order against

settlements or judgments in untransferred federal cases or state cases if warranted by the

facts.

           10.      Nothing in this Order shall prevent DPP Counsel from applying for and

receiving an award of attorneys’ fees and expenses for any recovery obtained on behalf of

the Direct Purchaser Plaintiff Class. DPP Counsel are directed to make a copy of this Order

available on the website established in connection with their efforts to notify the Direct

Purchaser Plaintiff Class of the settlement between the Direct Purchaser Plaintiffs and

Defendant JBS USA Food Company.

           IT IS SO ORDERED.



Dated: ___________________, 2021                      __________________________
                                                      The Honorable Hildy Bowbeer
                                                      United States Magistrate Judge




556796.3                                          3
